Citation Nr: 1824278	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to diabetes mellitus.

2.  Entitlement to an increased rating, in excess of 20 percent, for diabetes mellitus with nephropathy, hypertension, and erectile dysfunction.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1968 to July 1972.

The matters of peripheral neuropathy and diabetes mellitus come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which continued the Veteran's 20 percent evaluation of diabetes mellitus and denied his claim for bilateral peripheral neuropathy of the upper extremities. 

Meanwhile, the matter of a TDIU was raised by the record pursuant to Rice v. Shinseki, such that the Board has taken jurisdiction of the issue and included such on the title page.  See 22 Vet. App. 447, 453-54 (2009).

The issue of service connection for peripheral neuropathy of the bilateral lower extremities has been raised by the record in a September 2012 informal claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of an increased evaluation for diabetes mellitus and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The probative, competent evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy of the bilateral upper extremities was caused by his service-connected diabetes mellitus.




CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, to include peripheral neuropathy, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also Nix v. Brown, 4 Vet. App. 462, 466 (1993).

Further, veterans who have been exposed to an herbicide agent during active service are entitled to presumptive service connection for certain listed diseases, including ischemic heart disease, diabetes mellitus, type II, and early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(ii).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The secondary condition shall be considered a part of the original condition.  Id.   The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his peripheral neuropathy of the bilateral upper extremities was caused by his service-connected diabetes mellitus.

There is medical nexus evidence favorable and unfavorable to a finding that the Veteran's peripheral neuropathy is caused by his diabetes mellitus.  Unfavorable evidence includes a June 2007 VA examination, during which the Veteran noted paresthesia in the feet and intermittent tingling in the fingers which occurs when gripping the steering wheel.  The Veteran stated that the tingling has been occurring prior to the onset of diabetes mellitus.  Examination revealed the Veteran's cranial nerves 2-12 to be grossly intact.  The examiner opined the Veteran's peripheral neuropathy is more likely caused by the Veteran's carpal tunnel syndrome, and is less likely related to the Veteran's diabetes mellitus.  This opinion was echoed by a May 2011 VA examiner, who used similar criteria to conclude that the Veteran's carpal tunnel syndrome was the main cause of his peripheral neuropathy.  No additional rationale was given.

In contrast, in a May 2012 diabetes mellitus impairment questionnaire, the Veteran's private endocrinologist concluded that the Veteran suffers from peripheral neuropathy of the bilateral upper extremities secondary to diabetes mellitus, and that his symptoms are moderate.

The Board finds that the evidence is in equipoise as to whether the Veteran's peripheral neuropathy of the bilateral upper extremities is caused by his diabetes mellitus.  In this regard, the Veteran separated from service in 1972, but his neurological problems did not manifest for a number of years thereafter.  He was previously granted presumptive service connection for diabetes mellitus based on Agent Orange exposure.  Herein, a medical professional has stated that the Veteran's peripheral neuropathy is secondary to his diabetes mellitus.  As such, the Veteran's claim for service connection for peripheral neuropathy of upper extremities, as secondary to diabetes mellitus, is granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to diabetes mellitus, is granted.


REMAND

The Veteran asserts that he is entitled to an increased evaluation for his service-connected diabetes mellitus.  The Veteran last received a VA medical examination with regard to this condition in June 2011.  The Board finds that for the purposes of evaluating the current degree of severity of the Veteran's condition, the June 2011 examination does not represent objective contemporaneous evidence upon which a decision can lie.  VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a new VA examination is warranted.

Additionally, with respect to the Veteran's claim for entitlement to a TDIU, the Board notes that this claim is also inextricably intertwined with his increased rating claim which remains appeal.  Accordingly, the Board will therefore also defer any action with respect to this claim until the completion of the development noted above.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for his diabetes mellitus.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159 (2017).

If possible, the Veteran should submit and new medical evidence regarding these problems to the VA directly in order to expedite the case. 

2.  Schedule the Veteran for a new medical examination with an appropriate clinician.  The purpose of the examination is to determine the current degree of severity of his service-connected diabetes mellitus, nephropathy, hypertension, and erectile dysfunction.

The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.


3.  After completion of the above and any other development deemed necessary, readjudicate the claims for an increased evaluation for diabetes mellitus and TDIU.  If the benefits sought on appeal remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


